The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 3 March 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-12, 29-36 are pending.
Claims 13-28 are cancelled.
Claims 9, 11 are rejected under 35 U.S.C. 112(b) as indefinite.
Claim 36 is rejected under 35 U.S.C. 101 for being directed to signal per se.
Claim 1-12, 29-35 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-12, 29-36 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, “receiving modified configuration information input by the external”, “the external”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, “the external” is construed to be “an external device”.
Regarding claim 11, “included in a modified configuration information input by the external”, “the external”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, “the external” is construed to be “an external device”.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claim 36 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signal per se, for a computer readable storage medium could be a transitory signal.

Judicial Exception
Claims 1-12, 29-35 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 29, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 29, in part, recites “evaluating the fitting configuration table according to the activation function” (mathematical concept), and  “generating an evaluation value of the fitting configuration table; and if the evaluation value of the fitting configuration table does not meet a preset condition, adjusting configuration information to obtain a new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition” (mental process).
The limitations of “evaluating the fitting configuration table according to the activation function”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of evaluating, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
The limitation “generating an evaluation value of the fitting configuration table; and if the evaluation value of the fitting configuration table does not meet a preset condition, adjusting configuration information to obtain a new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “adjusting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data analyst could adjust parameters to optimize accuracy of the data model according to certain function tables), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 29 recites the additional elements: (a) using generic computer elements (like a motherboard with general purpose CPU); (b) “obtaining an activation function and a fitting configuration table …” (insignificant extra solution activity, MPEP 2106(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and/or output, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 29 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors inputting data is WURC and insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-12 / 30-35 are dependent on claim 1 / 29 and include all the limitations of claim 1 / 29. Therefore, claims 2-12 / 30-35 recite the same abstract ideas. 
With regards to claim 2 / 30, the claim recites limitation (a) “obtaining an evaluation value tolerance of the fitting configuration table”, which is insignificant extra-solution activity, and does not provide anything significantly more to the abstract idea; and (b) “if the evaluation value of the fitting configuration table does not meet a preset condition, adjusting configuration information to obtain a new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition”, which is a mental process.  The claim is not patent eligible.
With regards to claim 3 / 31, the claim recites limitation (a) “obtaining a computation quantity corresponding to the fitting configuration table according to the fitting configuration table”, which is insignificant extra-solution activity, and does not provide anything significantly more to the abstract idea; and (b) “and if the computation quantity corresponding to the fitting configuration table is greater than the computation quantity tolerance, adjusting the configuration information to obtain the new fitting configuration table until the computation quantity corresponding to the fitting configuration table is less than or equal to the computation quantity tolerance”, which is a mental process.  The claim is not patent eligible.
With regards to claim 4 / 32, the claim recites limitation (a) “obtaining sampling points of the activation function, obtaining values of the activation function corresponding to the respective sampling points and function values corresponding to the fitting configuration table, obtaining errors of the respective sampling points according to the values of the activation function corresponding to the respective sampling points and the function values corresponding to the fitting configuration table”, which is insignificant extra-solution activity, and does not provide anything significantly more to the abstract idea; and (b) “and if the error of a sampling point is greater than the error tolerance, adjusting the configuration information to obtain the new fitting configuration table until the error of the sampling point is less than or equal to the error tolerance”, which is a mental process.  The claim is not patent eligible.
With regards to claims 5-6, 8, 10-11 / 33-34, the claim recites further limitation on data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 7 / 35, the claim recites limitation (a) “obtaining a definition domain of the activation function”, which is insignificant extra-solution activity, and does not provide anything significantly more to the abstract idea; (b) “determining a count of piecewise sections of the activation function according to the definition domain, selecting sampling points in the respective sections according to the count of the piecewise sections of the activation function”, which is a mental process; and (c) “computing values of the activation function corresponding to the respective sampling points according to the activation function, and fitting the activation function according to the sampling points and the function values of the sampling points to obtain the fitting configuration table”, which is a mathematical concept.  The claim is not patent eligible.
With regards to claim 9, the claim recites limitation (a) “receiving modified configuration information input by the external, and adjusting the count of the piecewise sections of the activation function”, which is insignificant extra-solution activity, and does not provide anything significantly more to the abstract idea; (b) “and adjusting the count of the piecewise sections of the activation function, and/or adjusting the count of the sampling points in the respective sections according to the modified configuration information input by the external”, which is a mental process.  The claim is not patent eligible.
With regards to claim 12, the claim recites limitation (a) “outputting and displaying the evaluation value of the fitting configuration table and process parameters of the evaluation, wherein the process parameters of the evaluation include one or more of a computation quantity corresponding to the fitting configuration table, an error of a sampling point, a largest error, and a coordinate of a sampling point corresponding to the largest error”, which is insignificant extra-solution activity, like data input / output, and does not provide anything significantly more to the abstract idea.  The claim is not patent eligible.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 29-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi et al., “Artificial Neural Networks with Adaptive Multidimensional Spline Activation Functions”, IJCNN 2000, July 2000 [hereafter Solazzi] in view of Maloney, et al., US-PGPUB NO.20180347498A1 [hereafter Maloney].

With regards to claim 1, Solazzi teaches 
“A data processing method comprising: obtaining an activation function and a fitting configuration table; evaluating the fitting configuration table according to the activation function, and generating an evaluation value of the fitting configuration table (Solazzi, I.Introduction, ‘implementation of the activation through LUT (look-up-table) …’ , IV Cubic Spline Based Adaptive Activation Function, FIG.1, FIG.2, 

    PNG
    media_image1.png
    334
    891
    media_image1.png
    Greyscale

II. Regularization Theory and Multidimensional Approximation, 

    PNG
    media_image2.png
    99
    854
    media_image2.png
    Greyscale

and V. Learning Algorithm) ….”.
Solazzi does not explicitly detail “and if the evaluation value of the fitting configuration table does not meet a preset condition, adjusting configuration information to obtain a new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition”.
However Maloney teaches “and if the evaluation value of the fitting configuration table does not meet a preset condition, adjusting configuration information to obtain a new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi and Maloney before him or her, to modify the process of activation function generation with LUT  of Solazzi to include adjusting LUT based on evaluation as shown in Maloney.   
The motivation for doing so would have been for rescaling simulation models (Maloney, Abstract). 

With regards to claim 2, Solazzi in view of Maloney teaches 
“The method of claim 1”
Solazzi does not explicitly detail “wherein the if the evaluation value of the fitting configuration table does not meet the preset condition, adjusting the configuration information to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition includes: obtaining an evaluation value tolerance of the fitting configuration table, and if the evaluation value of the fitting configuration table does not meet the evaluation value tolerance, adjusting the configuration information to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the evaluation value tolerance”.
However Maloney teaches “wherein the if the evaluation value of the fitting configuration table does not meet the preset condition, adjusting the configuration information to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition includes: obtaining an evaluation value tolerance of the fitting configuration table (Maloney,[0032], ‘the step size can vary from step to step, for example to meet error tolerances’), and if the evaluation value of the fitting configuration table does not meet the evaluation value tolerance, adjusting the configuration information to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the evaluation value tolerance (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi and Maloney before him or her, to modify the process of activation function generation with LUT  of Solazzi to include adjusting LUT based on evaluation as shown in Maloney.   
The motivation for doing so would have been for rescaling simulation models (Maloney, Abstract). 

With regards to claim 3, Solazzi in view of Maloney teaches 
“The method of claim 2,”
Solazzi does not explicitly detail “wherein, the evaluation value tolerance includes a computation quantity tolerance, and the if the evaluation value of the fitting configuration table does not meet the evaluation value tolerance, adjusting the configuration information to obtainPATENT Attorney Docket No. 81010-000102 Preliminary Amendment the new fitting configuration table until the evaluation value of the new fitting configuration table meets the evaluation value tolerance includes: obtaining a computation quantity corresponding to the fitting configuration table according to the fitting configuration table, and if the computation quantity corresponding to the fitting configuration table is greater than the computation quantity tolerance, adjusting the configuration information to obtain the new fitting configuration table until the computation quantity corresponding to the fitting configuration table is less than or equal to the computation quantity tolerance”.
However Maloney teaches “wherein, the evaluation value tolerance includes a computation quantity tolerance, and the if the evaluation value of the fitting configuration table does not meet the evaluation value tolerance, adjusting the configuration information to obtainPATENT Attorney Docket No. 81010-000102 Preliminary Amendment the new fitting configuration table until the evaluation value of the new fitting configuration table meets the evaluation value tolerance includes: obtaining a computation quantity corresponding to the fitting configuration table according to the fitting configuration table (Maloney, [0106], ‘During the configuration and propagation of model element … the compiled attributes …. such as … complexity. …. of each model element … may be set up’), and if the computation quantity corresponding to the fitting configuration table is greater than the computation quantity tolerance, adjusting the configuration information to obtain the new fitting configuration table until the computation quantity corresponding to the fitting configuration table is less than or equal to the computation quantity tolerance (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi and Maloney before him or her, to modify the process of activation function generation with LUT of Solazzi to include adjusting LUT based on evaluation as shown in Maloney.   
The motivation for doing so would have been for rescaling simulation models (Maloney, Abstract). 

With regards to claim 4, Solazzi in view of Maloney teaches 
“The method of claim 2, wherein, the evaluation value tolerance of the fitting configuration table further includes an error tolerance, and the if the evaluation value of the fitting configuration table does not meet the preset condition, adjusting the configuration information to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition further includes: obtaining sampling points of the activation function, obtaining values of the activation function corresponding to the respective sampling points and function values corresponding to the fitting configuration table (Solazzi, Figure 1 & Figure 2,

    PNG
    media_image1.png
    334
    891
    media_image1.png
    Greyscale

)”.
Solazzi does not explicitly detail “obtaining errors of the respective sampling points according to the values of the activation function corresponding to the respective sampling points and the function values corresponding to the fitting configuration table, and if the error of a sampling point is greater than the error tolerance, adjusting the configuration information to obtain the new fitting configuration table until the error of the sampling point is less than or equal to the error tolerance”.
However Maloney teaches “obtaining errors of the respective sampling points according to the values of the activation function corresponding to the respective sampling points and the function values corresponding to the fitting configuration table (Maloney, [0083], ‘The lookup table reshaping engine 228 may identify such mismatches and calibrate of tune either or both tables so that they match by assigning all the error to one or more adjustable parameters’), and if the error of a sampling point is greater than the error tolerance, adjusting the configuration information to obtain the new fitting configuration table until the error of the sampling point is less than or equal to the error tolerance, and if the computation quantity corresponding to the fitting configuration table is greater than the computation quantity tolerance, adjusting the configuration information to obtain the new fitting configuration table until the computation quantity corresponding to the fitting configuration table is less than or equal to the computation quantity tolerance (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi and Maloney before him or her, to modify the process of activation function generation with LUT of Solazzi to include adjusting LUT based on evaluation as shown in Maloney.   
The motivation for doing so would have been for rescaling simulation models (Maloney, Abstract). 

With regards to claim 5, Solazzi in view of Maloney teaches 
“The method of claim 4,”
Solazzi does not explicitly detail “wherein, the if the error of a sampling point is greater than the error tolerance, adjusting the configuration information to obtain the new fitting configuration table until the error of the sampling point is less than or equal to the error tolerance includes: comparing the errors of the respective sampling points to obtain a largest error, and if the largest error is greater than the error tolerance, adjusting the configuration information to obtain the new fitting configuration table until the largest error is less than or equal to the error tolerance”.
However Maloney teaches “wherein, the if the error of a sampling point is greater than the error tolerance, adjusting the configuration information to obtain the new fitting configuration table until the error of the sampling point is less than or equal to the error tolerance includes: comparing the errors of the respective sampling points to obtain a largest error, and if the largest error is greater than the error tolerance, adjusting the configuration information to obtain the new fitting configuration table until the largest error is less than or equal to the error tolerance (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi and Maloney before him or her, to modify the process of activation function generation with LUT of Solazzi to include adjusting LUT based on evaluation as shown in Maloney.   
The motivation for doing so would have been for rescaling simulation models (Maloney, Abstract). 

With regards to claim 7, Solazzi in view of Maloney teaches 
“The method of claim 1, wherein, prior to the obtaining the activation function and the fitting configuration table, the method further includes obtaining the fitting configuration table according to the activation function which further includes: obtaining a definition domain of the activation function, determining a count of piecewise sections of the activation function according to the definition domain, selecting sampling points in the respective sections according to the count of the piecewise sections of the activation function, computing values of the activation function corresponding to the respective sampling points according to the activation function, and fitting the activation function according to the sampling points and the function values of the sampling points to obtain the fitting configuration table (Solazzi, Figure 1 & Figure 2,

    PNG
    media_image1.png
    334
    891
    media_image1.png
    Greyscale

IV. Cubic Spine Based Adaptive Activation Function, 

    PNG
    media_image4.png
    506
    886
    media_image4.png
    Greyscale

).”

Claims 29-33, 35-36 are substantially similar to claims 1-5, 7. The arguments as given above for claims 1-5, 7 are applied, mutatis mutandis, to claims 29-33, 35-36, therefore the rejection of claims 1-2, 8 are applied accordingly.

The combined teaching described above will be referred as Solazzi + Maloney hereafter.

Claims 6, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi et al., “Artificial Neural Networks with Adaptive Multidimensional Spline Activation Functions”, IJCNN 2000, July 2000 [hereafter Solazzi] in view of Maloney, et al., US-PGPUB NO.20180347498A1 [hereafter Maloney] and Dunham, et al., “Optimum Uniform Piecewise Linear Approximation of Planar Curves”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. PAMI-8, No.1, January 1986 [hereafter Dunham].

With regards to claim 6, Solazzi + Maloney teaches 
“The method of claim 4, wherein, a definition domain of the activation function includes a plurality of piecewise sections, wherein each of the piecewise sections has a corresponding error tolerance, and the if the error of a sampling point is greater than the error tolerance, adjusting the configuration information to obtain a new fitting configuration table until the error of the sampling point is less than or equal to the error tolerance includes: …. adjusting corresponding configuration information …. until the errors of the sampling points of the respective piecewise section are all less than or equal to the error tolerance [corresponding to the piecewise section](Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

)”.
 Solazzi + Maloney does not explicitly detail “… for each of the piecewise sections, if the error of a sampling point in the piecewise section is greater than the corresponding error tolerance of the piecewise section, marking the piecewise section as a piecewise section to be adjusted … the piecewise section to be adjusted to obtain the new fitting configuration table of the activation function”.
However Dunham teaches adjusting piecewise section to minimize error (Dunham, FIG.1-2, II. Optimal Algorithm, 

    PNG
    media_image5.png
    172
    534
    media_image5.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi + Maloney and Dunham before him or her, to modify the process of activation function generation with LUT of Solazzi + Maloney to include piecewise adjustment as shown in Dunham.   
The motivation for doing so would have been to approximate a curve with a unitofm error (Dunham, Abstract). 

Claim 34 is substantially similar to claims 6. The arguments as given above for claim 6 are applied, mutatis mutandis, to claim 34, therefore the rejection of claim 6 are applied accordingly.

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi et al., “Artificial Neural Networks with Adaptive Multidimensional Spline Activation Functions”, IJCNN 2000, July 2000 [hereafter Solazzi] in view of Maloney, et al., US-PGPUB NO.20180347498A1 [hereafter Maloney] and Mellempudi, et al., US_PGPUB NO.20180322607A1 [hereafter Mellempudi].

With regards to claim 8, Solazzi in view of Maloney teaches 
“The method of claim 7, wherein, the configuration information includes the count of the piecewise sections of the activation function and a count of the sampling points in the respective sections, and the if the evaluation value of the fitting configuration table does not meet the preset condition, adjusting the configuration information to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition includes: if the evaluation value of the fitting configuration table does not meet the preset condition, adjusting …. activation function, …. then performing the step ofAttorney Docket No. 81010-000102 Preliminary Amendmentobtaining the fitting configuration table according to the activation function to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

).”
Solazzi + Maloney does not explicitly detail “… adjusting the count of the sampling points / piecewise sections.”.
However Mellempudi teaches adjusting count adaptively (Mellempudi, FIG.20, [0230], ‘adjusting the … count can include adjusting an … counter …’,

    PNG
    media_image6.png
    753
    633
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi + Maloney and Mellempudi before him or her, to modify the process of activation function generation with LUT of Solazzi + Maloney to include adjusting count as shown in Mellempudi.   
The motivation for doing so would have been to support operation of a neural network (Mellempudi, Abstract). 

With regards to claim 10, Solazzi in view of Maloney teaches 
“The method of claim 8, wherein, the definition domain of the activation function includes a plurality of piecewise sections, and the adjusting the count of the piecewise sections of the activation function, and/or adjusting the count of the sampling points in the respective sections includes: determining an adjusting manner of the configuration information according to the evaluation value of the fitting configuration table, and automatically adjusting …. according to the adjusting manner of the configuration information (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

).”
Solazzi + Maloney does not explicitly detail “… adjusting the count of the piecewise sections of the activation function, and/or adjusting the count of the sampling points in the respective sections”.
However Mellempudi teaches adjusting count adaptively (Mellempudi, FIG.20, [0230], ‘adjusting the … count can include adjusting an … counter …’,

    PNG
    media_image6.png
    753
    633
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi + Maloney and Mellempudi before him or her, to modify the process of activation function generation with LUT of Solazzi + Maloney to include adjusting count as shown in Mellempudi.   
The motivation for doing so would have been to support operation of a neural network (Mellempudi, Abstract). 

The combined teaching described above will be referred as Solazzi + Maloney + Mellempudi hereafter.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi et al., “Artificial Neural Networks with Adaptive Multidimensional Spline Activation Functions”, IJCNN 2000, July 2000 [hereafter Solazzi] in view of Maloney, et al., US-PGPUB NO.20180347498A1 [hereafter Maloney] Mellempudi, et al., US_PGPUB NO.20180322607A1 [hereafter Mellempudi] and LI, et al., US_PGPUB NO.20170171301A1 [hereafter LI].

With regards to claim 9, Solazzi + Maloney + Mellempudi teaches 
“The method of claim 8, wherein, the adjusting the count of the piecewise sections of the activation function, and/or adjusting the count of sampling points in the respective sections includes: …. adjusting the count of the piecewise sections of the activation function …(Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

).”
Solazzi + Maloney + Mellempudi does not explicitly detail “… receiving modified configuration information input by the external … and/or adjusting …. according to the modified configuration information input by the external”.
However LI teaches input configuration information (LI, FIG.14, FIG.19, [0115], ‘receive … configuration information input via an operation interface … if the … configuration information meets the preset condition, generate a …. configuration file’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi + Maloney + Mellempudi and LI before him or her, to modify the process of activation function generation with LUT of Solazzi + Maloney + Mellempudi to include input configuration information as shown in LI.   
The motivation for doing so would have been for system balancing control (LI, Abstract). 

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi et al., “Artificial Neural Networks with Adaptive Multidimensional Spline Activation Functions”, IJCNN 2000, July 2000 [hereafter Solazzi] in view of Maloney, et al., US-PGPUB NO.20180347498A1 [hereafter Maloney] and LI, et al., US_PGPUB NO.20170171301A1 [hereafter LI].

With regards to claim 11, Solazzi + Maloney teaches 
“The method of claim 1 wherein, the if the evaluation value of the fitting configuration table does not meet the preset condition, adjusting the configuration information to obtain the new fitting configuration table until the evaluation value of the new fitting configuration table meets the preset condition further includes: if the evaluation value of the fitting configuration table does not meet the preset condition, …. adjusting the configuration information of the fitting configuration table …. until the evaluation value of the new fitting configuration table meets the preset condition (Maloney, FIG.16A, [0124], ‘In some embodiments, one or more lookup tables may be iteratively re-adjusted to reduce stack-up errors that may occur’,

    PNG
    media_image3.png
    781
    566
    media_image3.png
    Greyscale

).”
Solazzi + Maloney does not explicitly detail “… receiving configuration information included in a modified fitting configuration table input by the external ….”.
However LI teaches “receiving configuration information included in a modified fitting configuration table input by the external (LI, FIG.14, FIG.19, [0115], ‘receive … configuration information input via an operation interface … if the … configuration information meets the preset condition, generate a …. configuration file’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi + Maloney and LI before him or her, to modify the process of activation function generation with LUT of Solazzi + Maloney to include input configuration information as shown in LI.   
The motivation for doing so would have been for system balancing control (LI, Abstract). 

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi et al., “Artificial Neural Networks with Adaptive Multidimensional Spline Activation Functions”, IJCNN 2000, July 2000 [hereafter Solazzi] in view of Maloney, et al., US-PGPUB NO.20180347498A1 [hereafter Maloney] and Koehler, et al., US_PGPUB NO.20040018506A1 [hereafter Koehler].

With regards to claim 12, Solazzi + Maloney teaches 
“The method of claim 1”
Solazzi + Maloney does not explicitly detail “further comprising: outputting and displaying the evaluation value of the fitting configuration table and process parameters of the evaluation, wherein the process parameters of the evaluation include one or more of a computation quantity corresponding to the fitting configuration table, an error of a sampling point, a largest error, and a coordinate of a sampling point corresponding to the largest error”.
However Koehler teaches outputting and displaying system status (Koehler, [0354], ‘output indicating a system status can be reported to a display screen as the program is running’, [0347], ‘program can provide suitable output to bring the errors to the attention of user’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Solazzi + Maloney before him or her, to modify the process of activation function generation with LUT of Solazzi + Maloney to include displaying system status as shown in Koehler.   
The motivation for doing so would have been to provide information on whether the system is configured properly (Koeher, [0347]). 

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128